          Case 1:18-cv-05912-JGK Document 44 Filed 08/07/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GINA WILLIAMS,
                                                              NOTICE OF LIMITED
                                 Plaintiff,                APPEARANCE OF PRO BONO
                                                                  COUNSEL
          —against—
                                                         Case No. 1:18-cv-05912-JGK-RWL
NEW YORK CITY HOUSING AUTHORITY,
CAROLYN JASPER, CESAR GONZALEZ,
MATTHEW HOFFMAN, RODNEY DAVIS,
THELMA WATKINS,

To the Clerk of this Court and all parties of record:

I respectfully request that this Court enter my appearance as pro bono counsel in this case on
behalf of Plaintiff Gina Williams for the limited purpose of defending Ms. Williams’s deposition
and taking one deposition on Ms. Williams’s behalf. I certify that I am admitted to practice in
New York and before this Court. I have undertaken this representation at the request of the New
York Legal Assistance Group’s Clinic for Pro Se Litigants.

August 7, 2019                                             s/Kelly A. Librera
                                                           Kelly A. Librera
                                                           NY Bar No. 4074340
                                                           WINSTON & STRAWN LLP
                                                           200 Park Avenue
                                                           New York, NY 10166
                                                           (212) 294-6700
                                                           klibrera@winston.com
